SUMMARY ORDER
The estate of Ralph J. Schwarz, Jr., substituting as appellant for Ralph J. Schwarz, Jr., appeals from a judgment imposing sanctions of $2,700 on Schwarz and on his clients. These sanctions were paid by Schwarz’s clients, which have not appealed. Schwarz himself has since died. Accordingly, the appeal is probably moot. The record demonstrates, in any event, that the district court was justified in its imposition of the sanctions. We find appellant’s other arguments to be without merit.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.